Cite as 2014 Ark. App. 511

                 ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                           CV-14-458
                                         No.


                                                  Opinion Delivered   OCTOBER 1, 2014
SHARON SINGLETON
                               APPELLANT          APPEAL FROM THE SCOTT
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. 64JV-12-42]

ARKANSAS DEPARTMENT OF                            HONORABLE TERRY SULLIVAN,
HUMAN SERVICES                                    JUDGE
                    APPELLEE


                                                  AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED

                              BILL H. WALMSLEY, Judge

       Appellant Sharon Singleton appeals from the termination of her parental rights to her

children J.S. and C.S. Appellant’s counsel has filed a no-merit brief and a motion to withdraw

pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d

739 (2004), and Arkansas Supreme Court Rule 6-9(i), asserting that there are no meritorious

grounds for appeal. Counsel’s brief lists all rulings adverse to appellant that were made at the

termination hearing and explains why each is not a meritorious ground for reversal. The clerk

of this court mailed copies of counsel’s brief and motion to appellant informing her of her

right to file pro se points for reversal under Arkansas Supreme Court Rule 6-9(i)(3).

Appellant has not filed pro se points.

       The Department of Human Services (DHS) took emergency custody of J.S. and C.S.

in August 2012 after an investigation revealed that the family was living in a motel, lacked
                                  Cite as 2014 Ark. App. 511

adequate food, and both parents were using drugs. The children were adjudicated dependent-

neglected and the goal of the case was reunification with appellant. The case continued for

a year until the goal of the case was changed to termination of parental rights and adoption

at an August 2013 hearing. At that hearing, the court found that appellant had not obtained

and maintained stable employment or a suitable home, had not completed all of her parenting

classes, had not completed a drug-and-alcohol assessment, had not attended AA/NA meetings,

and had continued to test positive for illegal drugs.

       The termination hearing was held in February 2014. Testimony established that

appellant’s compliance with the case plan had been sporadic and at times nonexistent.

Appellant acknowledged testing positive for methamphetamine during the case and refusing

to test on several occasions. She was also arrested for drinking in public during the case. She

did not comply with the requirement to have a drug-and-alcohol assessment until December

2013, after she was facing termination.       Appellant was required to comply with the

assessment’s recommendation—inpatient treatment—but she refused to go. Appellant had

not visited the children regularly, had missed counseling appointments, and did not complete

parenting classes until January 2014. The trial court terminated appellant’s parental rights

upon finding that termination was in the children’s best interest and that DHS had proved

two grounds for termination: (1) the children had been adjudicated dependent-neglected and

had been out of appellant’s custody for at least twelve months and, despite a meaningful effort

by DHS to rehabilitate appellant and correct the conditions that caused removal, those

conditions had not been remedied; (2) appellant had subjected the children to aggravated


                                              -2-
                                     Cite as 2014 Ark. App. 511

circumstances as there was little likelihood that services to the family would result in successful

reunification. Ark. Code Ann. § 9-27-341(b)(3)(B)(i) & (ix)(a)(3).

       Based on our examination of the record and the brief presented to us, we conclude that

appellant’s counsel has complied with the requirements for no-merit termination cases and

that an appeal would be wholly without merit. Accordingly, we affirm the termination order

and grant counsel’s motion to withdraw.

       Affirmed; motion to withdraw granted.

       PITTMAN and HIXSON, JJ., agree.

       Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, Dependency-Neglect

Appellate Division, for appellant.

       No response.




                                                -3-